


Exhibit 10.53

 

GRAPHIC [g185113kmi001.jpg]

 

AMENDMENT ONE TO RENEWAL EXECUTIVE EMPLOYEMENT AGREEMENT

 

This Amendment One to the Renewal Executive Employment Agreement (“Amendment
One”) is made, effective as of April 16, 2013 (“Effective Date”), by and between
Accuray Incorporated, a Delaware corporation (“Accuray”) and Robert Ragusa
(“Executive”).

 

The parties entered into an Employment Agreement (the “Agreement”) effective as
of January 1, 2013 and, in consideration of the mutual promises contained in
this Amendment One, the parties want to amend the Agreement on the terms and
conditions set forth herein.

 

The parties hereby agree as follows:

 

1.                                      The Agreement Recitals, Section 1(a),
Section 5(d) and Section 5(e) of the Agreement shall be amended such that
“Senior Vice President, Global Operations” shall be replaced with the “Executive
Vice President, Engineering and Global Operations.”

 

2.                                      The Agreement, Section 4(a) on Page 2 of
the Agreement shall be amended such that Executive’s Base Salary of “$294,600”
shall be replaced with “$350,000” calculated on an annualized basis.

 

3.                                      The Agreement, Section 4(b) on Page 2 of
the Agreement shall be amended such that the target amount of Executive’s annual
bonus of “fifty percent (50%)” shall be replaced with “sixty five percent (65%)”
of Executive’s annual Base Salary.

 

4.                                      As permitted under Section 4(c)(ii) of
the Agreement, and in connection with the above changes, Executive will be
granted 80,000 Restricted Stock Units (“RSUs”) in accordance with Accuray’s
policy for granting of equity awards, with the grant date for such RSUs to be
the last trading day of the current calendar month, or April 30, 2013 and the
vest start date for such RSUs to be April 30, 2013. Exhibit B to the Agreement
shall be amended accordingly, following such grants.

 

5.                                      All provisions of the Agreement, except
as expressly modified by this Amendment One, will remain in full force and
effect and are hereby ratified and reaffirmed.  In the case of direct conflict
or conflict by reason of interpretation between any provision of this Amendment
One and the Agreement, this Amendment One shall control and supersede the terms
of the Agreement. This Amendment One in combination with the Agreement contains
the entire agreement of the parties hereto with respect to the subject matter
hereof, and supersedes all prior understandings, representations and warranties,
written and oral.

 

[SIGNATURE PAGE FOLLOWS]

 

GRAPHIC [g185113kmi002.jpg]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Amendment One to be executed as
of the Effective Date set forth above.

 

 

 

Sincerely,

 

 

 

ACCURAY INCORPORATED,

 

a Delaware Corporation

 

 

 

 

 

 

 

By:

/s/ Joshua H. Levine

 

Name:

Joshua H. Levine

 

Title:

President & Chief Executive Officer

 

 

 

 

 

 

 

By:

/s/ Darren J. Milliken

 

Name:

Darren J. Milliken

 

Title:

Senior Vice President, General Counsel

Accepted and Agreed,

 

 

 

 

 

Robert Ragusa:

/s/ Robert Ragusa

 

 

 

AMENDMENT ONE TO RENEWAL EXECUTIVE EMPLOYMENT AGREEMENT STD. 4.12.13

ACCURAY CONFIDENTIAL

Robert Ragusa

 

 

--------------------------------------------------------------------------------
